DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14, 16, 17, 19, 20, 22, 23 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, filed 5/31/2022, with respect to the rejection of claims 1 – 4 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pereira Martins et al. (US 2017/0051050 A1; “Martins”), have been fully considered and are persuasive.  This prior art rejection has been withdrawn. Examiner would like to address the arguments pertaining to the Martins reference since it is still used in a revised rejection below. Applicant argues that Martins is not pertinent and applicable to the rejection of  claim 1. The examiner respectfully disagrees. Applicant asserts that the polymeric substrate  is a nanofiber mesh and the possible pores formed by the nanofibers are nanoscale. Applicant alleges that it is well known that the pore size of electrospun nanofibers is only about 0.1 µm to 5 µm. However, Applicant provides no evidence for this assertion. An argument does not replace evidence, where evidence is necessary (see MPEP § 2145).  The Courts have held that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); & In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, this position is merely attorney argument lacking evidentiary support. See Gemtron Corp. v. Saint-Gobain., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (noting that “unsworn attorney argument … is not evidence”). To the contrary, Guldberg et al. (US 2010/0168771 A1; “Guldberg”) teaches that a polymeric nanofiber mesh produced by electrospinning can have a pore size or average longest cross-sectional dimension of less than about 100 µm (paragraph [0071]). Martins teaches that the disclosed polymeric substrate can be a net fibers bundle, a mesh or a membrane (paragraph [0040]). Martins is still considered to be pertinent and applicable to amended claim 1. Furthermore, the newly cited reference to Miller (US 2012/0312687 A1; “Miller”) below teaches a mesh substrate comprising a plurality of openings allowing a solution to pass through, the openings are 20 µm – 100 µm in size (the conductive microporous membrane can have average pore diameters of about 1.0 µm to about 100 µm; paragraph [0033]) and the material of the mesh substrate is metal (the conductive membrane can be a stainless steel membrane; paragraph [0023]). It is also noted that nanofiber meshes made of metal can be produced by electrospinning (see Cui et al. (US 2012/0061124 A1; “Cui”); paragraph [0046]). Cui further teaches that the nanofibers can be coated with metal (paragraph [0047]).
The previous prior art rejections of the claims in view of Pereira Martins et al. (US 2017/0051050 A1; “Martins”), Foerster et al. and Mattiasson et al. have been withdrawn. A revised prior art rejection for claims 1 – 5, 9, 11 and 12 under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”) in view of  Guldberg et al. (US 2010/0168771 A1; “Guldberg”), Cui et al. (US 2012/0061124 A1; “Cui”) and Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”) has been applied below. In addition, a new prior art rejection for claims 1 – 5, 11 and 12 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miller (US 2012/0312687 A1; “Miller”), as evidenced by Long (US 5,167,922 A; “Long”) has been applied. No claims have been allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”).
For claim interpretation purposes, giving a reasonable and broad interpretation to the term “mesh substrate,” this term is considered to also be equivalent to a porous membrane. For interpretation in the membrane art, Long considers a fibrous mesh pad as being equivalent to a porous membrane (see col. 6, lines 42 – 45: In assay cartridge 22, the thin porous membrane 74, which may be a fibrous mesh pad, a porous membrane or the like serves as the location where immunometric interactions take place.).
Regarding claim 1, Miller teaches a functionalized mesh comprising a mesh substrate (which is structurally equivalent to the conductive metal membrane; paragraph [0023]) and a functional layer (attached functional groups including antibodies; paragraphs [0041] – [0045]) formed on said mesh substrate, wherein said functional layer comprises capturing substances (antibodies; paragraph [0045]) that are specifically bindable with cells or molecules (it is implicitly anticipated that the immobilized antibodies bind their respective target antigen proteins; paragraph [0045]), and
wherein the mesh substrate has a plurality of openings allowing a solution to pass through, the openings are 20 µm – 100 µm in size (the conductive microporous membrane can have average pore diameters of about 1.0 µm to about 100 µm; paragraph [0033]) and the material of the mesh substrate is metal (the conductive membrane can be a stainless steel membrane; paragraph [0023]).
Regarding claim 2, Miller teaches wherein said molecules are proteins, oligonucleotides, enzymes or any combination thereof in solution or expressed by cells (it is implicitly anticipated that the immobilized antibodies bind their respective target antigen proteins; paragraph [0045]).
Regarding claim 3, Miller teaches wherein said capturing substances are selected from the group consisting of antibodies (paragraph [0045]), oligonucleotides and molecularly imprinted polymers.
Regarding claim 4, Miller teaches wherein said capturing substances are attached to said mesh substrate by chemical bonding (the antibodies can be covalently attached to the metal surface via thiol coupling chemistry; paragraph [0041]).
Regarding claim 5, Miller teaches that the chemical bonding can be achieved via thiol molecules (paragraph [0041]).
Regarding claim 11, Miller teaches that the metal can include a noble metal (gold, Au) (paragraph [0035]) or stainless steel (paragraph [0023]).
Regarding claim 12, Miller teaches that the mesh substrate comprises: a stainless steel body (the stainless steel membrane; paragraph [0023]); a surface coating (the metal layer; paragraph [0035]) provided on the surface of the stainless steel body; wherein the surface coating is made of a noble metal (the metal layer comprising gold (Au); paragraph [0035]), and the capturing substances (attached functional groups including antibodies; paragraphs [0041] – [0045]) are attached to the surface coating.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”) and in view of Winqvist et al. (US 2014/0175018 A1; “Winqvist”).
Regarding claim 5, Miller does not specifically teach the functionalized mesh according to claim 4, wherein said chemical bonding is achieved by using thiolated molecules with or without a linker, using traut’s reagent, silanisation or click chemistry. Miller does teach wherein said capturing substances are attached to said mesh substrate by chemical bonding (the antibodies can be covalently attached to the metal surface via thiol coupling chemistry; paragraph [0041]).
However, Winqvist teaches that antibody immobilization on solid supports can be achieved via thiolated molecules or click chemistry (paragraphs [1116] and [1607]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said chemical bonding is achieved by using thiolated molecules with or without a linker or click chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 6, Martins does not specifically teach the functionalized mesh according to claim 4, wherein said capturing substances are antibodies, which are attached to said mesh substrate by using traut’s reagent or thiolated molecules with biotin-avidin.
However, Winqvist teaches that antibody immobilization on solid supports can also be achieved via biotin-avidin chemistry (paragraph [1229]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said chemical bonding is achieved by using biotin-avidin immobilization chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”) in view of Winqvist et al. (US 2014/0175018 A1; “Winqvist”), and further in view of Jeon (US 2013/0071304 A1; “Jeon”).
Regarding claim 7, Miller and Winqvist do not specifically teach the functionalized mesh according to claim 6, wherein said antibodies are anti-epithelial cell adhesion molecule antibodies, which can specifically bind with epithelial cell adhesion molecule expressed at the surface of circulating cancer cell.
However, Jeon teaches a cell capturing apparatus comprising an antibody surface layer comprising anti-epithelial cell adhesion molecule antibodies (paragraph [40]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said antibodies are anti-epithelial cell adhesion molecule antibodies, which can specifically bind with epithelial cell adhesion molecules. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 8, Miller and Winqvist do not specifically teach the functionalized mesh according to claim 7, wherein said anti-epithelial cell adhesion molecule antibodies are attached to said mesh substrate by traut’s reagent or thiolated molecules with biotin-avidin.
However, as discussed above, Winqvist teaches that antibody immobilization on solid supports can also be achieved via biotin-avidin chemistry (paragraph [1229]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said anti-epithelial cell adhesion molecule antibodies are attached to said mesh substrate by using biotin-avidin immobilization chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”).
Regarding claim 9, Miller does not specifically teach the functionalized mesh according to claim 1, wherein said mesh substrate is 2-10 mm x 2-10 mm in size. 
However, the selection of an appropriate mesh size for the mesh substrate in order to optimize its design depending upon the application would have been within the ambit of a person of ordinary skill in the art. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). The size of an article is not a matter of invention (see MPEP § 2144.04). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR, 550 U.S. at _,82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said mesh substrate is 2-10 mm x 2-10 mm in size.
Claims 1 – 5, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”) in view of  Guldberg et al. (US 2010/0168771 A1; “Guldberg”), Cui et al. (US 2012/0061124 A1; “Cui”) and Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”).
Regarding claim 1, Martins teaches a functionalized mesh (¶¶40, 82, 108 and 138) for capturing cells or molecules in solution, comprising a mesh substrate (¶40) and a functional layer formed on said mesh substrate, wherein said functional layer comprises capturing substances (antibodies; ¶82) that are specifically bindable with said cells or molecules (¶¶7, 17 and 33 – 35).
Martins does not specifically teach wherein the mesh substrate has a plurality of openings that are 20 – 100 µm in size, and the material of the mesh substrate is metal.
Martins does teach that the mesh can be produced by electrospinning (paragraphs [0075] and [0078]).
It is known in the nanofiber mesh/membrane art that a polymeric nanofiber mesh produced by electrospinning can have a pore size or average longest cross-sectional dimension of less than about 100 µm as evidenced by Guldberg (paragraph [0071]).
It is also known in the nanofiber mesh/membrane art that that nanofiber meshes can be made of metal and be produced by electrospinning as evidenced by Cui (paragraph [0046]). Cui further teaches that the nanofibers can also be coated with metal (paragraph [0047]).
Miller teaches a related mesh substrate having a plurality of openings that are 20 – 100 µm in size, and wherein the material of the mesh substrate is metal. For claim interpretation purposes regarding the Miller reference, giving a reasonable and broad interpretation to the term “mesh substrate,” this term is considered to also be equivalent to a porous membrane. For interpretation in the membrane art, Long considers a fibrous mesh pad as being equivalent to a porous membrane (see col. 6, lines 42 – 45: In assay cartridge 22, the thin porous membrane 74, which may be a fibrous mesh pad, a porous membrane or the like serves as the location where immunometric interactions take place.). It is also noted that Martins also teaches that a mesh substrate and membrane are considered equivalent (paragraph [0040]).
Miller teaches a functionalized mesh comprising a mesh substrate (which is structurally equivalent to the conductive metal membrane; paragraph [0023]) and a functional layer (attached functional groups including antibodies; paragraphs [0041] – [0045]) formed on said mesh substrate, wherein said functional layer comprises capturing substances (antibodies; paragraph [0045]) that are specifically bindable with cells or molecules (it is implicitly anticipated that the immobilized antibodies bind their respective target antigen proteins; paragraph [0045]), and wherein the mesh substrate has a plurality of openings allowing a solution to pass through, the openings are 20 µm – 100 µm in size (the conductive microporous membrane can have average pore diameters of about 1.0 µm to about 100 µm; paragraph [0033]) and the material of the mesh substrate is metal (the conductive membrane can be a stainless steel membrane; paragraph [0023]). As evidenced by Miller, the use of a porous metal mesh substrate incorporating immobilized antibodies would have been considered to be suitable and predictable to a person of ordinary skill in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Martins teaches that the disclosed mesh substrate is being use in a medical application (tissue engineering) involving biological cells (paragraphs [0001] – [0016]). It is logical that a person of ordinary skill in the art would have been cognizant of the pore size for the mesh substrate in order to maximize the accessibility of the immobilized antibodies on the mesh substrate to the target antigens (paragraphs [0027] and [0028]). It would have been within the ambit of a person of ordinary skill in the art to provide a pore or openings size range depending on the type of cells and target antigen size being used in order to provide access to the immobilized antibodies. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the functionalized mesh substrate of Miller with the desired specific pore or openings size range with for the mesh substrate of Martins in order to provide a mesh substrate effective  and suitable for containing immobilized antibodies directed to a specific target antigen and for being used in a specific medical application (tissue engineering). 
Regarding claim 2, Martins teaches wherein said molecules are proteins, oligonucleotides, enzymes or any combination thereof in solution or expressed by cells (¶¶7, 17 and 33 – 35).
Regarding claim 3, Martins teaches wherein said capturing substances are selected from the group consisting of antibodies (¶¶13 – 34, 82 and 108), oligonucleotides and molecularly imprinted polymers.
Regarding claim 4, Martins teaches wherein said capturing substances are attached to said mesh substrate by physical adsorption and/or chemical bonding (¶28).
Regarding claim 2, Miller teaches wherein said molecules are proteins, oligonucleotides, enzymes or any combination thereof in solution or expressed by cells (it is implicitly anticipated that the immobilized antibodies bind their respective target antigen proteins; paragraph [0045]).
Regarding claim 3, Miller teaches wherein said capturing substances are selected from the group consisting of antibodies (paragraph [0045]), oligonucleotides and molecularly imprinted polymers.
Regarding claim 4, Miller teaches wherein said capturing substances are attached to said mesh substrate by chemical bonding (the antibodies can be covalently attached to the metal surface via thiol coupling chemistry; paragraph [0041]).
Regarding claim 5, Miller teaches that the chemical bonding can be achieved via thiol molecules (paragraph [0041]).
Regarding claim 9, Miller does not specifically teach the functionalized mesh according to claim 1, wherein said mesh substrate is 2-10 mm x 2-10 mm in size. 
However, Martins teaches that the disclosed mesh substrate is used in cellular assays (paragraph [0049]). It would have been within the ambit of a person of ordinary skill in the art to size the mesh appropriately depending on the application. The selection of an appropriate mesh size for the mesh substrate in order to optimize its design depending upon the application would have been within the ambit of a person of ordinary skill in the art. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). The size of an article is not a matter of invention (see MPEP § 2144.04). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR, 550 U.S. at _,82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said mesh substrate is 2-10 mm x 2-10 mm in size.
Regarding claim 11, Miller teaches that the metal can include a noble metal (gold, Au) (paragraph [0035]) or stainless steel (paragraph [0023]).
Regarding claim 12, Miller teaches that the mesh substrate comprises: a stainless steel body (the stainless steel membrane; paragraph [0023]); a surface coating (the metal layer; paragraph [0035]) provided on the surface of the stainless steel body; wherein the surface coating is made of a noble metal (the metal layer comprising gold (Au); paragraph [0035]), and the capturing substances (attached functional groups including antibodies; paragraphs [0041] – [0045]) are attached to the surface coating.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”), Guldberg et al. (US 2010/0168771 A1; “Guldberg”), Cui et al. (US 2012/0061124 A1; “Cui”) in view of  Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”), and further in view of Winqvist et al. (US 2014/0175018 A1; “Winqvist”).
Regarding claim 6, Martins and Miller do not specifically teach the functionalized mesh according to claim 4, wherein said capturing substances are antibodies, which are attached to said mesh substrate by using traut’s reagent or thiolated molecules with biotin-avidin.
However, Winqvist teaches that antibody immobilization on solid supports can also be achieved via biotin-avidin chemistry (¶1229). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said chemical bonding is achieved by using biotin-avidin immobilization chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira Martins et al. (US 2017/0051050 A1; “Martins”), Guldberg et al. (US 2010/0168771 A1; “Guldberg”), Cui et al. (US 2012/0061124 A1; “Cui”) in view of  Miller (US 2012/0312687 A1; “Miller”) as evidenced by Long (US 5,167,922 A; “Long”), and Winqvist et al. (US 2014/0175018 A1; “Winqvist”), and further in view of Jeon (US 2013/0071304 A1; “Jeon”).
Regarding claim 7, Martins, Miller and Winqvist do not specifically teach the functionalized mesh according to claim 6, wherein said antibodies are anti-epithelial cell adhesion molecule antibodies, which can specifically bind with epithelial cell adhesion molecule expressed at the surface of circulating cancer cell.
However, Jeon teaches a cell capturing apparatus comprising an antibody surface layer comprising anti-epithelial cell adhesion molecule antibodies (¶40). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said antibodies are anti-epithelial cell adhesion molecule antibodies, which can specifically bind with epithelial cell adhesion molecules. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 8, Martins, Miller and Winqvist do not specifically teach the functionalized mesh according to claim 7, wherein said anti-epithelial cell adhesion molecule antibodies are attached to said mesh substrate by traut’s reagent or thiolated molecules with biotin-avidin.
However, as discussed above, Winqvist teaches that antibody immobilization on solid supports can also be achieved via biotin-avidin chemistry (¶1229). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement for a prima facie case of obviousness is “demonstrating that each element was, independently, known in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said anti-epithelial cell adhesion molecule antibodies are attached to said mesh substrate by using biotin-avidin immobilization chemistry to facilitate effective chemical bonding of the immobilized antibodies to the mesh substrate. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796